Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9-10, 15-16, and 20 have been amended in the response dated 8/17/2022.
Claims 7, 13, and 19 have been cancelled
Claims 2-6, 11-12, 14, and 17-18 remain in a previous presentation. 
Claims 1-6, 8-12, 14-18, and 20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0193583 to McNair (“McNair”) in view of U.S. Patent Publication No. 2017/0249434 to Brunner (“Brunner”) in further view of “A methodology for exploring biomarker – phenotype associations: application to flow cytometry data and systemic sclerosis clinical manifestations” to Huang (“Huang”) in further view of U.S. Patent Publication No. 2004/0059714 to Larsen (“Larsen”) in further view of U.S. Patent Publication No. 2015/0356275 to Williams (“Williams”)
Regarding claim 1, McNair discloses: 
A method, comprising (para. [0022]: the reference includes a method): 
extracting a plurality of events from a plurality of electronic health records associated with a first patient (para. [0055]: the method incudes extracting data from a plurality of electronic health records, such as a physician’s notes); 
analyzing the extracted plurality of events using the trained first set of one or more machine learning models to identify a plurality of stimulus events and a plurality of response events, comprising (para. [0055]: the system 2130 includes applying a “solver agent, such as a type of healthcare agent” to the extracted data, construed as analyzing the plurality of events with a machine learning (see, e.g. [0088], the solver agent include machine learning), “to determine a patient's condition and recommended treatments,” construed as identifying a plurality of stimulus and response events): 
determining, using the trained first set of one or more machine learning models (para. [0088]: machine learning), a link between a first stimulus event and a first response event (para. [0056]: the method includes determining specific actions based on patient data using the computing system 2130, construed as determining a link because determining specific actions based on these criteria would require linking the action and criteria), based on determining that the first patient took the action (para. [0060]: the patient data includes past patient actions) in response to receiving the new information, (para. [0065]: past actions include specifying how an action was executed) 
generating a value for the new SR variable with respect to the first patient based at least in part on the determined association; and (Brunner, para. [0029]: selecting weights for each respective functional domain in the dataset)
in response to validating the new SR variable, (para. [0062]: using previous analysis and dispositions of patient information) training one or more predictive machine learning models (para. [0088]: the “agents” includes machine learning) to predict patient outcomes using the new SR variable, based at least in part the generated value for the new SR variable with respect to the first patient. (para. [0062]: the method includes using feedback to update which models are selected in the future, construed as training a machine learning model).
McNair does not explicitly recite, but Brunner teaches that it is old and well known in the art of healthcare to include training a first set of one or more machine learning models (Brunner, para. [0087]: a domain finder algorithm is trained to find correlations in functional variables), based on one or more stimulus-response (SR) variables defined by a user, (Brunner, para. [0176]: functional domains (equivalent to the functional variables) can be defined by “manual annotation,” or by a user) to define new SR variables; (Brunner, para. [0087]: the domain finder algorithm finds correlations, which are new variables)
defining a new SR variable (Brunner, para. [0049]: a Domain Finder Algorithm finds (e.g., identifies new) correlations to identify functional domains, construed as a new SR variable) using the trained first set of one or more machine learning models, (Brunner, para. [0023]: functional domains are identified using the Domain Finder Algorithm) 
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient (Brunner, [0039]: classifying a first event (brain tumor) based on new information, such as gait, activity, and sleep experimental data), wherein the new information relates to a first medical disorder (Brunner, [0039]: the brain tumor is a medical disorder); and 
classifying a second event of the extracted plurality of events as a first response event (Brunner, [0040]: Rett disorder), based at least in part on determining that the second event corresponds to an action taken by the first patient (Brunner, [0041]: in response to a patient action, such as participating in a clinical trial), wherein the action is clinically unrelated to the first medical disorder; (Brunner, [0040]: a clinical trial is unrelated to a brain tumor)
wherein the action is clinically unrelated to the new information (Brunner, [0040]: a clinical trial is unrelated to gait)
Brunner also teaches that it is old and well known in the art of healthcare to display a value in the form of a ratio (Brunner, at 0210).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify McNair to include the variable processing, as taught by Brunner, in order to manage patient treatment because Brunner suggests this feature is beneficial to improving diagnosis on a broad range of diseases. (Brunner, 0009).
The combination of McNair and Brunner does not explicitly recite, but Huang teaches that it is old and well known in the art of healthcare to include determining, for each respective patient of a plurality of patients, a respective value of the new SR variable; (Huang, page 2: clinical phenotyping includes determining a value for a variable, such as forced vital capacity, “FVC”, for a cohort)
validating the new SR variable by determining, based on the respective values of the new SR variable, that the new SR variable has a statistically significant correlation with a defined patient outcome; (Huang, page 2: determining that interstitial lung disease (ILD) is present when FVC is less than 80%)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the determination of statistical significance, as taught by Huang, in order to improve disease screening because Huang suggests this feature is beneficial to improving diagnosis of diseases. (Huang, page 9).
Larsen teaches that it is old and well known in the art of healthcare that wherein the value for the new SR variable indicates a ratio between a number of healthcare appointments scheduled for the first patient and a number of healthcare appointments completed by the first patient. (Larsen, para. [0034]: storing past and future appointment information in memory for later use by the scheduling module). A value in the form of a ratio is taught by Brunner, above. (Brunner at 0210). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a ratio between a number of healthcare appointments completed and scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.
Williams teaches that it is old and well known in the art of healthcare that wherein the new SR variable indicates whether patient engagement increases in response to adverse events; (Williams, para. [0077]: a composite health score is based in part on adverse events).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a value based on adverse events, as taught by Williams, in order to determine which clinical cases require more involvement because Larsen suggests this feature is beneficial to creating future engagement plans and other interventions.

Regarding claim 2, McNair discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the first event of the plurality of events corresponds to a laboratory measurement, wherein a corresponding value of the laboratory measurement is also extracted from the plurality of electronic health records. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record).

Regarding claim 3, McNair discloses each of the limitations of claim 2, as discussed above, and further discloses:
wherein the corresponding value of the laboratory measurement is outside of a normal range, and wherein the first event is identified as the first stimulus event. (McNair, para. [0063]: the patient data 2111, which includes lab results, can have defined “ranges or thresholds,” to analyze data and determine the “likelihood of a particular condition,” construed as an event outside of a normal range identified as a stimulus event. The disclosed “range” is being interpreted as a normal range, see, e.g. para. [0203])

Regarding claim 4, McNair discloses each of the limitations of claim 3, as discussed above, and further discloses:
wherein the second event of the plurality of events corresponds to scheduling a healthcare appointment, wherein the second event is identified as the first response event. (McNair, para. [0117]: if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

Regarding claim 5, McNair discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein at least one event of the plurality of events corresponds to a medical procedure or healthcare appointment being scheduled, completed, or cancelled. (McNair, para. [0117]: if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

Regarding claim 6, McNair discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the first stimulus event corresponds to receiving a laboratory measurement relating to a first disorder, and the first response event corresponds to scheduling a healthcare appointment for a second disorder, wherein the first and second disorders are unrelated. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record; and [0117]: if necessary, a patient can be notified of the need for an appointment for a particular disease or condition, which can be an unrelated condition (see, e.g., para. [0200], the system analyzes multiple unrelated conditions), and the patient would be altered to a change, such as a change in the risk score, for any of the conditions, allowing the patient to schedule the necessary appointment).

Regarding claim 8, McNair discloses each of the limitations of claim 1 as discussed above. However, the method of McNair does not explicitly recite wherein the SR variable indicates a ratio between a number of procedures completed and a number of procedures scheduled.
Larsen teaches that it is old and well known in the art of healthcare that the SR variable indicates a ratio between a number of procedures completed and a number of procedures scheduled. (Larsen, para. [0055]: Larsen teaches a procedures database 324, which contains records corresponding to procedures performed on a patient during his or her visits).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.

Regarding claim 9, McNair discloses each of the limitations of claim 1 as discussed above, and further discloses: 
identifying a proposed healthcare plan; and using the one or more predictive machine learning models to determine a probable outcome of the proposed healthcare plan, (McNair paras. [0027]: the method includes producing an appropriate outcome and associated risk score (the method includes “recommended treatments,” see, e.g., [0088]), construed as a health plan) comprising, generating a respective probability for each respective outcome of a plurality of possible outcomes, wherein the plurality of possible outcomes comprise: 
full recovery of a patient within a defined period of time; (McNair paras. [0159]; Fig. 4I: for each of the clinical events, the method includes determining a likely future event, which includes that the patient “got better,” e.g. a full recovery)
partial recovery of a patient; and (McNair paras. [0153], Fig. 4G: the method includes generating a likelihood of a future health event based on each recommendation, and includes a measure of improvement)
a decline in condition of a patient. (McNair paras. [0159]; Fig. 4I: for each of the clinical events, the method includes determining a likely future event, which includes that the patient “got better,” e.g. a decline)

Regarding claim 10, McNair discloses:
A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising (para. [0022]: the reference includes a computer implemented method): 
extracting a plurality of events from a plurality of electronic health records associated with a first patient (para. [0055]: the method incudes extracting data from a plurality of electronic health records, such as a physician’s notes); 
analyzing the extracted plurality of events using the trained first set of one or more machine learning to identify a plurality of stimulus events and a plurality of response events, comprising (para. [0055]: the system 2130 includes applying a “solver agent, such as a type of healthcare agent” to the extracted data, construed as analyzing the plurality of events with a machine learning (see, e.g. [0088], the solver agent include machine learning), “to determine a patient's condition and recommended treatments,” construed as identifying a plurality of stimulus and response events): 
determining, using the trained first set of one or more machine learning models (para. [0088]: machine learning), a link between a first stimulus event and a first response event (para. [0056]: the method includes determining specific actions based on patient data using the computing system 2130, construed as determining a link because determining specific actions based on these criteria would require linking the action and criteria), based on determining that the first patient took the action (para. [0060]: the patient data includes past patient actions) in response to receiving the new information, (para. [0065]: past actions include specifying how an action was executed) 
generating a value for the new SR variable with respect to the first patient based at least in part on the determined association; and (Brunner, para. [0029]: selecting weights for each respective functional domain in the dataset)
in response to validating the new SR variable, (para. [0062]: using previous analysis and dispositions of patient information) training one or more predictive machine learning models (para. [0088]: the “agents” includes machine learning) to predict patient outcomes using the new SR variable, based at least in part the generated value for the new SR variable with respect to the first patient. (para. [0062]: the method includes using feedback to update which models are selected in the future, construed as training a machine learning model).
McNair does not explicitly recite, but Brunner teaches that it is old and well known in the art of healthcare to include training a first set of one or more machine learning models (Brunner, para. [0087]: a domain finder algorithm is trained to find correlations in functional variables), based on one or more stimulus-response (SR) variables defined by a user, (Brunner, para. [0176]: functional domains (equivalent to the functional variables) can be defined by “manual annotation,” or by a user) to define new SR variables; (Brunner, para. [0087]: the domain finder algorithm finds correlations, which are new variables)
defining a new SR variable (Brunner, para. [0049]: a Domain Finder Algorithm finds (e.g., identifies new) correlations to identify functional domains, construed as a new SR variable) using the trained first set of one or more machine learning models, (Brunner, para. [0023]: functional domains are identified using the Domain Finder Algorithm) 
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient (Brunner, [0039]: classifying a first event (brain tumor) based on new information, such as gait, activity, and sleep experimental data), wherein the new information relates to a first medical disorder (Brunner, [0039]: the brain tumor is a medical disorder); and 
classifying a second event of the extracted plurality of events as a first response event (Brunner, [0040]: Rett disorder), based at least in part on determining that the second event corresponds to an action taken by the first patient (Brunner, [0041]: in response to a patient action, such as participating in a clinical trial), wherein the action is clinically unrelated to the first medical disorder; (Brunner, [0040]: a clinical trial is unrelated to a brain tumor)
wherein the action is clinically unrelated to the new information (Brunner, [0040]: a clinical trial is unrelated to gait)
Brunner also teaches that it is old and well known in the art of healthcare to display a value in the form of a ratio (Brunner, at 0210).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify McNair to include the variable processing, as taught by Brunner, in order to manage patient treatment because Brunner suggests this feature is beneficial to improving diagnosis on a broad range of diseases. (Brunner, 0009).
The combination of McNair and Brunner does not explicitly recite, but Huang teaches that it is old and well known in the art of healthcare to include determining, for each respective patient of a plurality of patients, a respective value of the new SR variable; (Huang, page 2: clinical phenotyping includes determining a value for a variable, such as forced vital capacity, “FVC”, for a cohort)
validating the new SR variable by determining, based on the respective values of the new SR variable, that the new SR variable has a statistically significant correlation with a defined patient outcome; (Huang, page 2: determining that interstitial lung disease (ILD) is present when FVC is less than 80%)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the determination of statistical significance, as taught by Huang, in order to improve disease screening because Huang suggests this feature is beneficial to improving diagnosis of diseases. (Huang, page 9).
Larsen teaches that it is old and well known in the art of healthcare that wherein the value for the new SR variable indicates between a number of healthcare appointments scheduled for the first patient and a number of healthcare appointments completed by the first patient. (Larsen, para. [0034]: storing past and future appointment information in memory for later use by the scheduling module). A value in the form of a ratio is taught by Brunner, above. (Brunner at 0210). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a ratio between a number of healthcare appointments completed and scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.
Williams teaches that it is old and well known in the art of healthcare that wherein the new SR variable indicates whether patient engagement increases in response to adverse events; (Williams, para. [0077]: a composite health score is based in part on adverse events).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a value based on adverse events, as taught by Williams, in order to determine which clinical cases require more involvement because Larsen suggests this feature is beneficial to creating future engagement plans and other interventions.

Regarding claim 11, McNair discloses each of the limitations of claim 10 as discussed above, and further discloses:
 wherein at least one event of the plurality of events corresponds to a medical procedure or healthcare appointment being scheduled, completed, or cancelled. (McNair, para. [0117]: if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

Regarding claim 12, McNair discloses each of the limitations of claim 10, as discussed above, and further discloses:
wherein the first stimulus event corresponds to receiving a laboratory measurement relating to a first disorder, and the first response event corresponds to scheduling a healthcare appointment for a second disorder, wherein the first and second disorders are unrelated. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record; and [0117]: if necessary, a patient can be notified of the need for an appointment for a particular disease or condition, which can be an unrelated condition (see, e.g., para. [0200], the system analyzes multiple unrelated conditions), and the patient would be altered to a change, such as a change in the risk score, for any of the conditions, allowing the patient to schedule the necessary appointment).

Regarding claim 14, McNair discloses each of the limitations of claim 10, as discussed above. However, the method of McNair does not explicitly recite wherein the SR variable indicates a ratio between a number of procedures completed and a number of procedures scheduled.
Larsen teaches that it is old and well known in the art of healthcare that the SR variable indicates a ratio between a number of procedures completed and a number of procedures scheduled. (Larsen, para. [0055]: Larsen teaches a procedures database 324, which contains records corresponding to procedures performed on a patient during his or her visits).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.

Regarding claim 15, McNair discloses each of the limitations of claim 10, as discussed above, and further discloses:
identifying a proposed healthcare plan; and using the one or more predictive machine learning models to determine a probable outcome of the proposed healthcare plan, (McNair paras. [0027]: the method includes producing an appropriate outcome and associated risk score (the method includes “recommended treatments,” see, e.g., [0088]), construed as a health plan and probable outcomes) comprising, generating a respective probability for each respective outcome of a plurality of possible outcomes, wherein the plurality of possible outcomes comprise: 
full recovery of a patient within a defined period of time; (McNair paras. [0159]; Fig. 4I: for each of the clinical events, the method includes determining a likely future event, which includes that the patient “got better,” e.g. a full recovery)
partial recovery of a patient; and (McNair paras. [0153], Fig. 4G: the method includes generating a likelihood of a future health event based on each recommendation, and includes a measure of improvement)
a decline in condition of a patient. (McNair paras. [0159]; Fig. 4I: for each of the clinical events, the method includes determining a likely future event, which includes that the patient “got better,” e.g. a decline)

Regarding claim 16, McNair discloses:
A system comprising: (para. [0022]: the reference includes a system)
one or more computer processors; and (para. [0039]: the system includes one or more processors)
a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: (para. [0043]: the system includes memory comprising software instructions)
extracting a plurality of events from a plurality of electronic health records associated with a first patient (para. [0055]: the method incudes extracting data from a plurality of electronic health records, such as a physician’s notes); 
analyzing the extracted plurality of events using the trained first set of one or more machine learning to identify a plurality of stimulus events and a plurality of response events, comprising (para. [0055]: the system 2130 includes applying a “solver agent, such as a type of healthcare agent” to the extracted data, construed as analyzing the plurality of events with a machine learning (see, e.g. [0088], the solver agent include machine learning), “to determine a patient's condition and recommended treatments,” construed as identifying a plurality of stimulus and response events): 
determining, using the trained first set of one or more machine learning models (para. [0088]: machine learning), a link between a first stimulus event and a first response event (para. [0056]: the method includes determining specific actions based on patient data using the computing system 2130, construed as determining a link because determining specific actions based on these criteria would require linking the action and criteria), based on determining that the first patient took the action (para. [0060]: the patient data includes past patient actions) in response to receiving the new information, (para. [0065]: past actions include specifying how an action was executed) 
generating a value for the new SR variable with respect to the first patient based at least in part on the determined association; and (Brunner, para. [0029]: selecting weights for each respective functional domain in the dataset)
in response to validating the new SR variable, (para. [0062]: using previous analysis and dispositions of patient information) training one or more predictive machine learning models (para. [0088]: the “agents” includes machine learning) to predict patient outcomes using the new SR variable, based at least in part the generated value for the new SR variable with respect to the first patient. (para. [0062]: the method includes using feedback to update which models are selected in the future, construed as training a machine learning model).
McNair does not explicitly recite, but Brunner teaches that it is old and well known in the art of healthcare to include training a first set of one or more machine learning models (Brunner, para. [0087]: a domain finder algorithm is trained to find correlations in functional variables), based on one or more stimulus-response (SR) variables defined by a user, (Brunner, para. [0176]: functional domains (equivalent to the functional variables) can be defined by “manual annotation,” or by a user) to define new SR variables; (Brunner, para. [0087]: the domain finder algorithm finds correlations, which are new variables)
defining a new SR variable (Brunner, para. [0049]: a Domain Finder Algorithm finds (e.g., identifies new) correlations to identify functional domains, construed as a new SR variable) using the trained first set of one or more machine learning models, (Brunner, para. [0023]: functional domains are identified using the Domain Finder Algorithm) 
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient (Brunner, [0039]: classifying a first event (brain tumor) based on new information, such as gait, activity, and sleep experimental data), wherein the new information relates to a first medical disorder (Brunner, [0039]: the brain tumor is a medical disorder); and 
classifying a second event of the extracted plurality of events as a first response event (Brunner, [0040]: Rett disorder), based at least in part on determining that the second event corresponds to an action taken by the first patient (Brunner, [0041]: in response to a patient action, such as participating in a clinical trial), wherein the action is clinically unrelated to the first medical disorder; (Brunner, [0040]: a clinical trial is unrelated to a brain tumor)
wherein the action is clinically unrelated to the new information (Brunner, [0040]: a clinical trial is unrelated to gait)
Brunner also teaches that it is old and well known in the art of healthcare to display a value in the form of a ratio (Brunner, at 0210).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify McNair to include the variable processing, as taught by Brunner, in order to manage patient treatment because Brunner suggests this feature is beneficial to improving diagnosis on a broad range of diseases. (Brunner, 0009).
The combination of McNair and Brunner does not explicitly recite, but Huang teaches that it is old and well known in the art of healthcare to include determining, for each respective patient of a plurality of patients, a respective value of the new SR variable; (Huang, page 2: clinical phenotyping includes determining a value for a variable, such as forced vital capacity, “FVC”, for a cohort)
validating the new SR variable by determining, based on the respective values of the new SR variable, that the new SR variable has a statistically significant correlation with a defined patient outcome; (Huang, page 2: determining that interstitial lung disease (ILD) is present when FVC is less than 80%)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the determination of statistical significance, as taught by Huang, in order to improve disease screening because Huang suggests this feature is beneficial to improving diagnosis of diseases. (Huang, page 9).
Larsen teaches that it is old and well known in the art of healthcare that wherein the value for the new SR variable indicates between a number of healthcare appointments scheduled for the first patient and a number of healthcare appointments completed by the first patient. (Larsen, para. [0034]: storing past and future appointment information in memory for later use by the scheduling module). A value in the form of a ratio is taught by Brunner, above. (Brunner at 0210). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a ratio between a number of healthcare appointments completed and scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.
Williams teaches that it is old and well known in the art of healthcare that wherein the new SR variable indicates whether patient engagement increases in response to adverse events; (Williams, para. [0077]: a composite health score is based in part on adverse events).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a value based on adverse events, as taught by Williams, in order to determine which clinical cases require more involvement because Larsen suggests this feature is beneficial to creating future engagement plans and other interventions.

Regarding claim 17, McNair discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein at least one event of the plurality of events corresponds to a medical procedure or healthcare appointment being scheduled, completed, or cancelled. (McNair, para. [0117]: if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

Regarding claim 18, McNair discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the first stimulus event corresponds to receiving a laboratory measurement relating to a first disorder, and the first response event corresponds to scheduling a healthcare appointment for a second disorder, wherein the first and second disorders are unrelated. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record; and [0117]: if necessary, a patient can be notified of the need for an appointment for a particular disease or condition, which can be an unrelated condition (see, e.g., para. [0200], the system analyzes multiple unrelated conditions), and the patient would be altered to a change, such as a change in the risk score, for any of the conditions, allowing the patient to schedule the necessary appointment).

Regarding claim 20, McNair discloses each of the limitations of claim 16, as discussed above, and further discloses:
identifying a proposed healthcare plan; and using the one or more predictive machine learning models to determine a probable outcome of the proposed healthcare plan, (McNair paras. [0027]: the method includes producing an appropriate outcome and associated risk score (the method includes “recommended treatments,” see, e.g., [0088]), construed as a health plan and probable outcomes) comprising, generating a respective probability for each respective outcome of a plurality of possible outcomes, wherein the plurality of possible outcomes comprise: 
full recovery of a patient within a defined period of time; (McNair paras. [0159]; Fig. 4I: for each of the clinical events, the method includes determining a likely future event, which includes that the patient “got better,” e.g. a full recovery)
partial recovery of a patient; and (McNair paras. [0153], Fig. 4G: the method includes generating a likelihood of a future health event based on each recommendation, and includes a measure of improvement)
a decline in condition of a patient. (McNair paras. [0159]; Fig. 4I: for each of the clinical events, the method includes determining a likely future event, which includes that the patient “got better,” e.g. a decline)

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 8/17/2022, with respect to the 35 USC § 103 rejection of Claims 1-6, 8-12, 14-18, and 20 have been considered, but are not persuasive.
Applicant argues that the cited references does not teach the claims, as amended. Williams teach the newly recited claim amendments, as shown above. 
Applicant argues that the associating/linking step is not taught by McNair. The argument is not persuasive because McNair at para. [0056]: teaches determining specific actions based on patient data. Determining an action based certain criteria is the equivalent of linking the action and the criteria. 
Applicant argues that Larsen does not teach “a ratio.” However, the previously cited reference of Brunner teaches a ratio. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-6, 8-12, 14-18, and 20 above, the references cited in the rejection render amended claims 1-6, 8-12, 14-18, and 20 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686